In an action on a fire insurance policy, *549defendant appeals from so much of an order of the Supreme Court, Kings County, dated May 3, 1979, as directed that it produce certain documents for discovery and inspection. Order affirmed insofar as appealed from, without costs or disbursements. The discovery shall proceed in the place designated in the order under review, at a time to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such other time and place as the parties may agree. Under the circumstances of this case, Special Term properly exercised its discretion. Hopkins, J. P., Titone, Mengano and Gulotta, JJ., concur.